March 2d, 1816, the president pronounced the court’s opinion, as follows:
‘ ‘The court, without deciding on the merits of the cause, is of opinion that the proceedings therein, and judgment thereon, are erroneous, in this, that the plea is defective, as it does not answer the count as to the demandant, Henley Boggess; nor is there any replication to the plea. The judgment is therefore reversed with costs; all the proceedings subsequent to the count are set aside; and the cause is remanded for farther proceedings.